Citation Nr: 0617257	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  99-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disease of 
the hands, arms, and legs as a result of petroleum poisoning.

4.  The propriety of the initial noncompensable rating 
assigned for residuals of an excision of a foreign body from 
the left calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.   

In a June 2004 statement from the veteran he raised claims of 
entitlement to service connection for nerve damage of the 
left leg, for muscle damage of the left leg, and for loss of 
use of the left lower extremity; all of which the veteran 
claimed as secondary to the veteran's service-connected 
residuals of an excision of a foreign body from the left 
calf.  This matter is referred to the RO for appropriate 
action.

In a December 2002 decision, the Board granted service 
connection for five disabilities: a lumbosacral spine 
disorder; a coccyx fracture disability; and three 
disabilities involving polyneuropathy of: the left lower 
extremity, left upper extremity, and right upper extremity.  
In a rating decision that month, the RO effected the grants 
of service connection and assigned each disability a 
disability rating.  The veteran did not file a timely appeal 
as to those ratings assigned by the RO.  Subsequently, 
beginning in June 2004, the veteran has submitted several 
statements raising claims with respect to the assigned 
ratings for the five disabilities.  Although the statements 
purported to be notices of disagreement with the ratings 
assigned, the veteran did not submit them within the time 
limits required.  38 U.S.C.A. § 7105(b) and (c).  This matter 
is referred to the RO for appropriate action.

The issue of entitlement to service connection for residuals 
of an excision of a foreign body from the left calf, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1  The objective medical evidence is in equipoise as to 
whether his current bilateral hearing loss is related to 
service.

2.  The objective medical evidence is in equipoise as to 
whether his current tinnitus is related to service.

4.  The current medical evidence does not show the presence 
of a skin disease of the hands, arms, and legs as a result of 
petroleum poisoning.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2005).

2.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R.           §§ 
3.102, 3.303 (2005).

3.  A skin disease of the hands, arms, and legs as a result 
of petroleum poisoning, was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  Considering the latter first, the skin disease 
claim was readjudicated after receiving appropriate notice 
under VCAA, thereby meeting timing requirements of VCAA.

In letters dated in April and May 2001, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claim for 
service connection for the claimed disorders.  In this 
context, he was notified as the types of evidence VA would 
assist him in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence needed to substantiate his 
claims.  He was also asked to provide medical evidence of a 
current disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service.  The RO further asked the veteran to 
submit any evidence in his possession that pertains to his 
claims for service connection.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, where the claim involves basic entitlement to 
service connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, to 
specifically include notice that a disability rating and an 
effective date will assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, because the claims for service connection for 
bilateral hearing loss and tinnitus are being granted, the RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Similarly, since the Board concludes 
below that the preponderance is against the veteran's claim 
for service connection for a skin disease of the hands, arms, 
and legs as a result of petroleum poisoning, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports and statements made by the veteran in 
support of his claims.

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

II.  Entitlement to Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

A.  Bilateral Hearing Loss and Tinnitus

In addition to the law stated above, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, either though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units. 

The veteran's DD Form 214 lists the veteran's specialty title 
as SFP  (Shipfitter Pipefitter), with a corresponding 
civilian occupation of shipfitter (ship & boat building and 
repair).

There are no service medical records containing evidence of 
any treatment for ear injury, or complaints or findings of 
hearing loss or tinnitus.  Service medical records include 
the reports of medical history and examination in August and 
September 1960, respectively, at the time of enlistment.  At 
that time, the veteran reported no problems regarding ear 
trouble.  On examination, the ears and drums were normal.  
There was no audiometric examination; but on whisper test, 
the results were 15/15, bilaterally.  A whisper test, 
however, does not provide frequency or ear specific 
information and therefore does not rule out or confirm high 
frequency hearing loss.  Nonetheless, the results do not 
indicate that the veteran had any hearing loss at the time of 
induction into service.

Similarly, at the time of a July 1963 examination, 
examination of the ears and drums was normal.  There was no 
audiometric examination; but on whisper test, the results 
were 15/15, bilaterally.  At the time of examinations in 
August and September 1964, examination of the ears and drums 
was normal.  There was no audiometric examination during 
either examination.  However, at each examination, on whisper 
test the results were 15/15, on the left; there are no 
findings with respect to the right ear.

The report of a September 1997 VA examination contains a 
narrative history that the veteran reported he first noticed 
hearing difficulties while in service.  He reported that his 
noise exposure involved exposure to aircraft engine noise, 
and noise trauma when a large gun was shot directly behind 
him.  He reported having no significant noise exposure as a 
civilian.  

The report contains findings from audiometric examination, 
which shows that audiometric testing revealed pure tone 
thresholds of 15, 15, 20, 80 and 95 decibels in his right 
ear, and of 15, 15, 20, 75, and 90 decibels in his left ear, 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  The 
veteran reported the onset during service of constant, 
bilateral tinnitus.  The report contains a summary of 
audiologic test results, which noted normal hearing through 
2000 Hertz, sharply sloping to severe to profound 
sensorineural hearing loss at 3000 Hertz and above in both 
ears.

The report of a private audiometric examination in October 
2001 shows that the veteran reported noticing a hearing loss 
many years before, and that he was exposed to excessive noise 
in service involving gunfire noise and engine room noise.  An 
associated audiogram contains results only in a graphic 
representation; there are no specified auditory thresholds.  
However, the results for the left and right ears clearly 
reflect hearing loss disability for VA purposes.  The 
examination report contains an impression of severe 
sensorineural hearing loss due to noise exposure-more likely 
than not secondary to noise exposure from artillery fire, 
engine room noise, jet engine noise, while in service; and 
tinnitus.

During a November 2001 VA examination, the veteran reported 
being exposed to noise in service from the engine room and 
jet engines, as well as from a three-inch deck gun that was 
fired behind him.  The latter incident caused a temporary 
loss of hearing as well as tinnitus, which continues today.  
He reported that after service he worked as a pipe fitter, 
which involved some noise exposure; and that he hunted 
although he used hearing protection when target practicing.  
The veteran reported complaints of hearing loss and tinnitus.  
The tinnitus is bilateral and constant.

The report contains findings from audiometric examination, 
which shows that audiometric testing revealed pure tone 
thresholds of 25, 25, 30, 80, and 100 decibels in his right 
ear, and of 25, 25, 25, 80, and 95 decibels in his left ear, 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  The 
report contains a diagnosis that testing revealed a slight to 
profound sensorineural hearing loss bilaterally.  The 
examiner opined that if the veteran did have noise trauma as 
he stated in 1961, that this hearing loss certainly could 
have been attributed to that.

The report of an April 2003 private audiometric examination 
shows that the veteran reported complaints of hearing loss 
and tinnitus since exposure to noise in service including a 
deck gun that was fired, causing temporary loss of hearing 
and severe tinnitus.  An associated audiogram contains 
results only in a graphic representation; there are no 
specified auditory thresholds.  However, the results for the 
left and right ears clearly reflect hearing loss disability 
for VA purposes. 

During an April 2004 VA audiometric examination, the veteran 
reported complaints of hearing loss and constant bilateral 
tinnitus since a three-inch gun fired at close range in 1962.  
The veteran reported three different types of noise exposures 
during service, including: (1) a gunnery exercise in 1962 
involving a traumatic blast from a three inch gun at close 
range that knocked him off his feet and blew off his helmet, 
which resulting in going to sick bay for possible 
perforation; (2) noise exposure due to sleeping next to the 
engine room on ship for one year; and (3) as a pipe 
fitter/damage control on flight deck, he was exposed to jet 
engines and jet test stand for two years.  He denied any 
significant noise exposure after service in his occupation as 
a pipe fitter.

The report contains findings from audiometric examination, 
which shows that audiometric testing revealed pure tone 
thresholds of 15, 25, 35, 80, and 100 decibels in his right 
ear, and of 15, 25, 35, 75, and 90 decibels in his left ear, 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  The 
report contains a diagnosis including that pure tone 
thresholds are normal at 500 Hz with precipitous drop to 
severe/profound sensory neural hearing loss at 3000 and 4000 
Hz in both ears.

An associated April 2004 VA examination of the ears and 
hearing shows that the veteran reported exposure to noise in 
service as a welder, and on one occasion, to the firing of a 
three-inch gun.  The examiner reviewed the claims file.  
After examination, the report contains an impression of 
possible noise-induced hearing loss with tinnitus.  The 
examiner opined that the exposure to a three-inch gun can 
certainly cause significant noise damage and tinnitus.  The 
examiner further opined that he did not know the extent of 
the noise exposure as an arc welder or pipe fitter, and thus 
could not make a partition of his service and post service 
occupational exposure.  The examiner noted that based on 
scientific studies, by the time people reach the age of 75, 
their noise-induced hearing loss usually cannot be separated 
from that caused by the aging process.

On review of the evidence, as discussed above, the medical 
evidence makes it clear that there is a present "hearing loss 
disability" as defined by the provisions of 38 C.F.R. § 3.385 
(2005).  The record also includes sufficient medical evidence 
of a diagnosis of tinnitus.  Because the record contains 
competent medical evidence of a current bilateral hearing 
loss (as defined under C.F.R. § 3.385) and tinnitus, and no 
evidence to the contrary, the Board concedes the presence of 
such disabilities.  The question therefore is whether these 
disabilities were incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.

At his separation examination, there is no indication to show 
that criteria for a present "hearing loss disability" as 
defined by the provisions of 38 C.F.R. § 3.385 (2005), or 
evidence of tinnitus.  The Board observes, however, that the 
evidence of record indicates that the veteran was exposed to 
considerable acoustic trauma/loud noise.  Service connection 
claims must be considered on the basis of places, types and 
circumstances of the claimant's military service.  38 C.F.R. 
§ 3.303(a) (2005).  The veteran has provided credible 
statements and testimony, which indicate exposure to 
significant noise as discussed above.  Further, the reported 
history of noise exposure during service is entirely 
consistent with the place and circumstances of the veteran's 
service associated with his specialty as shipfitter 
pipefitter.  The reported history of noise exposure indicates 
that the veteran was most likely exposed to loud noise, 
including as testified to by the veteran, from ship engines, 
jet engines, and the firing on one occasion of a naval gun on 
a ship.  There is some albeit small indication that the 
veteran's civilian work since 1964, including as a pipe 
fitter, exposed him to loud noise.

Based on the evidence, the Board concludes that the veteran 
apparently spent a good part of his military career working 
in proximity to loud ship engines, jet engines, and a firing 
of a ship gun; a setting in which, presumably, he was exposed 
to intense noise, without ear protection.

The Board has taken into consideration the opinions discussed 
above, which link the diagnosed hearing loss and tinnitus to 
the noise exposure in service.  There are no opinions to the 
contrary.  Here, giving the veteran the benefit of the doubt, 
the Board finds the evidence to be in equipoise.  Under such 
circumstances, with the resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection is warranted for bilateral hearing loss and for 
tinnitus.  

B.  Skin Disease of the Hands, Arms, and Legs as a Result of 
Petroleum Poisoning

The veteran is claiming entitlement to service connection for 
a skin disease of the hands, arms, and legs as a result of 
petroleum poisoning.  The Board has reviewed claims file in 
this regard.  Service medical records show that the veteran 
was seen for a dermatitis condition in January 1961; and for 
complaints of the hands and left knee in August 1961.  These 
conditions apparently resolved, however, and were not noted 
at the September 1964 examination prior to release from 
active duty.  Further, service medical records do not show 
any complaints or findings referable to a skin disease of the 
hands, arms, and legs that has been associated with petroleum 
poisoning.   

After service, none of the VA or private medical records 
contain any diagnosis of a skin disease of the hands, arms, 
and legs, which has been associated as being due to petroleum 
poisoning.  During a September 1997 VA general examination, 
the veteran reported a history of petroleum poisoning with 
probable contact dermatitis of the hands, forearms, and feet, 
and then without further recurrence or current 
symptomatology.  On examination, the skin was normal.  The 
report contains a diagnosis of status post contact dermatitis 
of the hands, forearms, and feet due to exposure of petroleum 
without recurrence or current symptomatology.

The report of an October 2001 VA examination for skin 
diseases noted that there was no evidence of any current 
dermatological disorders or symptoms; and that on physical 
examination, no abnormal findings were noted.

During an April 2004 VA examination for skin diseases, 
physical examination of the skin was normal or negative 
except for unrelated pigmented nevus of the right forearm.  
No other abnormal findings were noted.  At the conclusion of 
the report the examiner opined that there was no evidence of 
any dermatological disorder due to petroleum exposure.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

The Board finds that the claim for service connection for a 
skin disease of the hands, arms, and legs as a result of 
petroleum poisoning, must be denied.  Under 38 U.S.C.A. §§ 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because, as discussed above, 
the medical evidence does not show that he currently has a 
skin disease of the hands, arms, or legs associated with 
petroleum poisoning. 
  
The Board has considered the statements and testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  

In summary, the evidence shows that the veteran is not shown 
to have the claimed skin condition.  Gilpin.  The veteran's 
claim must be denied because the medical evidence does not 
show that he currently has a skin disease of the hands, arms, 
and/or legs as a result of petroleum poisoning.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and the claim is denied.
 

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a skin disease of the 
hands, arms, and legs as a result of petroleum poisoning, is 
denied. 



REMAND

The veteran is seeking a compensable initial rating for his 
service-connected residuals of an excision of a foreign body 
from the left calf.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review for the following reasons.  

The veteran submitted a claim for service connection for 
residuals of an excision of a foreign body from the left calf 
in July 1997.  In a March 1998 rating decision, the RO 
granted service connection; and assigned a noncompensable 
disability rating for residuals of an excision of a foreign 
body, under Diagnostic Code 5299-7805.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the affected part.  The veteran 
perfected an appeal as to that initially assigned rating.  

Subsequent to the initiation of the veteran's claim, the 
regulations for rating skin conditions including scars were 
revised effective August 30, 2002.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005)).  The veteran has not 
been notified of the revisions and the revised regulations 
have not been considered by the RO in the evaluation of the 
veteran's service-connected residuals of an excision of a 
foreign body from the left calf.   

Accordingly, the case is REMANDED for the following action:
 
The RO should readjudicate the veteran's 
claim for a compensable initial rating 
for his service-connected residuals of an 
excision of a foreign body from the left 
calf.  The new provisions for evaluating 
skin disorders found at 38 C.F.R. § 4.118 
(2005), must be considered.  If such 
action does not resolve a claim, issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the January 2006 
supplemental statement of the case and 
provide notice of the amended rating 
criteria to the veteran.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


